Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.
 
Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) Claim 26 is self-contradictory. Is it a raw material or in the final product? 
B) In claim 23, ‘length … in a depth direction’ is unclear and self-contradictory. To what does ‘a mortar’ refer? Length is length and depth is depth. Further, the dimension of a tableting mold from which the carbon came is completely irrelevant as to the carbon itself. Applicant may not use terms contrary to their accepted meanings.

Claims 9-19, 21, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera et al. 9023755.
Herrera teaches, especially in col. 7-8, cylindrical shaped active carbon of the claimed size. While the process is not claimed, it does not impart patentability to an otherwise identical material. The deviation is not claimed, however, it is obvious given the recitation of a uniform bed and given routine variances in manufacturing. KMnO4 may also be present. Claims 11-13 are obvious, given the teaching in col. 1 of environmental siloxanes. A sorbent for removing smelly sulfur compounds can also remove siloxanes. The source (claim 15, 16) is not patentable. The properties (claims 17-19, 21) are not seen to differ since that active carbon material is the same. Carbonizable materials would be destroyed, so their use does not impart patentability (claim 26). The examiner takes Official Notice that the materials listed are old and known as binders. Using them is obvious to provide the binder desired in col. 8.

Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive.

 The claim to priority is noted. This does not mean that the priority claim is granted, or that applicant is now exempt from compliance with the provisions of 35 USC 112.
The tableting explanation is not understood. It does not appear to make sense. What do the angles have to do with anything? How are the angles measured and defined? What would be the tableting direction? More to the point, did applicant invent the machine? If not, why would its performance characteristics make anything patentable? Statements 12 and 17 are not grammatical and thus are not understood. The material expands (‘becomes large’)? The questions posed in the interview summary form have not been answered, and until they are, applicant should not expect that any 112 rejection related thereto be withdrawn. Since this is the crux of the difference in what the reference teaches, these issues must be resolved in the next response.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736